Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (2006/0170942).
 	Regarding claim 1, Chiba discloses 
obtaining a digital reference image, comprising:
illuminating a known reference source (40) with any arbitrary illumination (par. 36) ; and

determining a color-balance matrix by minimizing an error between colorimetric values of the digital reference image and color corrected pixel values (para. 31, 57, and 59);
applying the color-balance matrix to the digital reference image to produce a color-corrected image (corrected color Ces[n] in Fig. 4 and par. 51);
determining a linear color-space transformation matrix that transforms a color space of the image sensor to a perceptual color space (para. 37);
generating a transformed image by applying the color-space transformation matrix to the color corrected image (note C*es[n] in Fig. 4, S211); and
outputting the transformed image (note output of C*es[n] in Fig. 4, S213).
	Chiba does not disclose that the arbitrary illumination can be unknown as claimed.  However, Chiba does teach that the input color “Cin” can be any arbitrary point on the Lab color space as shown in Fig. 3.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the Lab color space as a reference chart to select different color temperatures as the input color “Cin”, known or unknown, to perform the well known color transformation as claimed.  In other words, whether the light source is a known or an unknown source, it will fall into one of the coordinates in the Lab color space.  The Lab color space chart is essentially for indicating the color coordinates of the light source.  It does not limit the light source to be known or unknown beforehand. Thus, to meet the claimed limitation, it is preferred that the light source in Chiba is unknown and it would have been obvious.

	Regarding claim 3, Chiba discloses using the color-space transformation matrix to generate a difference signal (para. 56) between a target perceptual color space representation (L*mea*meb*me in equation 7) and the color corrected image in the perceptual color space (L*esa*esb*es in equation 7), and comparing the difference signal to a difference threshold (para. 52 and 59), and where the difference signal is above the difference threshold, repeating determining the color-space transformation matrix (par. 53).
	Regarding claim 4, Chiba discloses the difference signal is determined based on color patches in the known reference source (note para. 33).
	Regarding claim 5, Chiba discloses the known reference source is a Macbeth Color rendition chart (para. 28 and 29).
	Regarding claims 10-14, see similar rejections as set forth above.
Allowable Subject Matter
Claims 19-20 are allowed.
  
Claims 6-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive.   
With regard to applicant’s argument that Chiba fails to teach or suggest an “arbitrary illumination that can be unknown" as claimed, the examiner disagrees.  As set forth in the rejection above, the light source in Chiba can be known or unknown since the Lab color space chart is for indicating the color coordinates of the light source and cannot limit the light source to any particular coordinate.  As concluded in the rejection, the selection of a known or an unknown light source would have been obvious.  Known or unknown, the color of the light source will fall into one of the coordinates of the Lab color space as shown in Fig. 3.  Thus, the obviousness rejection still meets the claimed invention.  
As regards to applicant’s argument that Chiba fails to teach or suggest the subject matter of "determining a color-space linear transformation matrix that transforms a color space of the image sensor to a perceptual color space,” the examiner disagrees.  As described in paragraph 37, the input color is being linearly transformed into a corrected color by using a linear equation as denoted in equation (1) and (2).  The linear equation is further described in par. 58-59.  The optimum mij[k] as shown in S211 is a linear transformation matrix.  Thus, it meets the color-space linear transformation matrix as claimed.
In view of foregoing arguments, it is clear that applicant fails to overcome Chiba.  As a result, the prior art rejection is maintained.
Allowable Subject Matter
Claims 5-9, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach or suggest th estimating step, the determining step, the selecting step, the generating step, the applying step, and the outputting step as recited in claim 19.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422